DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group II including claims 13-27 readable thereon in the reply filed on 07/05/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US. Pub. No. 2016/0029482, hereinafter “Young”) in view of Yoshihara et al. (US. Pub. No. 2003/0096102, hereinafter “Yoshihara”).
As to claim 13, Young discloses a display apparatus [figure 12, display apparatus] comprising:
a display panel [figure 12, LCD panel to provide a display image] configured to provide an image; and
a cover window [figure 12, cover lens] on the display panel,
wherein the cover window comprises:
a window substrate comprising polyvinylidene fluoride (PVDF) [paragraph 121, front cover may be formed of polyvinylidene fluoride (PVDF)].
Young does not disclose a hard coating layer on at least one surface of the window substrate.
Yoshihara teaches a display apparatus [figure 1, display “101”] comprising a cover window [figure 1, cover window “10”] comprises a window substrate [figure 2, glass substrate “1”] and a hard coating layer on least one surface of a window substrate [figure 2, hard coat layer “16”, paragraph 198].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Young to comprise a hard coating layer on least one surface of the window substrate, as taught by Yoshihara, in order to function as an anti-glare layer having a function of scattering light emitted from outside can be obtained (Yoshihara, paragraph 200).
As to claim 14, Young discloses the display apparatus of claim 13,
wherein the window substrate comprises a copolymer of polymethyl methacrylate (PMMA) and the PVDF [paragraph 121, polymethyl methacrylate (PMMA) and the PVDF].
As to claim 15, Young discloses the display apparatus of claim 13, further comprising:
an input sensing layer [figure 12, touch sensor layer between LCD and cover lens] between the display panel and the cover window and comprising a plurality of sensing electrodes and a plurality of trace lines electrically connected to the plurality of sensing electrodes [figure 12, patterned ITO and ITO layer]; and
an adhesive layer [figure 12, OCA (lamination) between touch sensor and cover lens, paragraph 47, optically clear adhesive (OCA)] between the input sensing layer and the cover window.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Yoshihara, as applied to claims 13 and 15 above, further in view of Chen et al. (US. Pub. No. 2012/0313887, hereinafter “Chen”).
As to claim 16, Young discloses the display apparatus of claim 15.
Young does not disclose wherein a relative permittivity of the adhesive layer is greater than a relative permittivity of the window substrate.
Chen teaches a device wherein a relative permittivity of an adhesive layer is greater than a relative permittivity of a substrate [claim 1, filled with a first dielectric material with a permittivity that is less than a permittivity of the optically clear adhesive layer].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Young to have a relative permittivity of the adhesive layer greater than a relative permittivity of the window substrate, as taught by Chen, in order to increase the sensitivity of the touch panel (Chen, paragraph 6).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Yoshihara, as applied to claims 13 and 15 above, further in view of Yamaguchi et al. (US. Pub. No. 2003/0175538, hereinafter “Yamaguchi”).
As to claim 17, Young discloses the display apparatus of claim 15.
Young does not disclose wherein a thickness of the adhesive layer has a value from about 100 um to about 300 um.
Yamaguchi teaches a thickness of an adhesive layer has a value from about 100 um to about 300 um [paragraph 189, thickness of adhesive layer is preferred with values 100 to 200 um].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Young to have the thickness of an adhesive layer has a value from about 100 um to about 300 um, as taught by Yamaguchi, in order to achieve a satisfactory thickness (Yamaguchi, paragraph 189).
Claim(s) 18, 23-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Yoshihara, as applied to claim 13 above, further in view of Takeuchi et al. (US. Pub. No. 2010/0225831, hereinafter “Takeuchi”), further in view of Jang et al. (US. Pub. No. 2018/0059452, hereinafter “Jang”).
As to claim 18, Young discloses the display apparatus of claim 13.
Young does not disclose wherein a relative permittivity of the window substrate has a value from about 3 to about 6, and
wherein a thickness of the window substrate has a value from about 100 um to about 650 um.
Takeuchi teaches a display device wherein a relative permittivity of a window substrate has a value from about 3 to about 6 [paragraph 43, spin-on glass material is approximately 4].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Young to have a relative permittivity of a window substrate has a value from about 3 to about 6, as taught by Takeuchi, in order to discover the optimum ranges (Takeuchi, paragraph 214).
Young, as modified by Yoshihara and Takeuchi does not disclose wherein a thickness of the window substrate has a value from about 100 um to about 650 um.
Jang does not disclose a display device wherein a thickness of a window substrate has a value from about 100 um to about 650 um [paragraph 14, the cover glass may have a thickness in a range from about 300 um to about 550 um].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Young to have a thickness of a window substrate has a value from about 100 um to about 650 um, as taught by Jang, in order to increase the sensitivity of the sensor (Jang, paragraph 5).
As to claim 21, see the above discussion of claims 13-14 and 18, except for the claim limitation wherein the first hard coating layer includes a fluorine-based compound, and wherein the window substrate is disposed between the display panel and the first hard coating layer. Yoshihara teaches a first hard coating layer includes a fluorine-based compound [paragraph 185, the coating comprise a fluorine-based surfactant, fluorine-based silicone coating agent], and wherein the window substrate is disposed between the display panel and the first hard coating layer [figures 1-2, window substrate “1” is disposed between display panel and hard coating layer “16”]. In addition, the same rationale is used as in rejection for claim 13.
As to claim 23, see the above discussion of claim 14.
As to claim 24, Young disclose the display apparatus of claim 21, further comprising:
an optical function layer [figure 12G, shielding layer, polarizer between cover lens and display panel] between the window substrate and the display panel;
an input sensing layer [figure 12A, touch sensor]; and
an adhesive layer [figure 12G, “OCA” between shielding, polarizer and cover lens and attaches them together] between the optical function layer and the window substrate, wherein the adhesive layer attaches the window substrate and the optical function layer with each other.
Young discloses multiple embodiment, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Young using the features of the different embodiments of Young, since it is a use of known technique to improve similar devices in the same way.
Young discloses the claimed invention except for an input sensing layer between the optical function layer and the display panel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to dispose an input sensing layer between the optical function layer and the display panel, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 26, Young discloses the display apparatus of claim 24, further comprising:
a second hard coating layer [figure 12A, hardcoat on top of LCD] between the window substrate and the display panel,
wherein the second hard coating layer may include polysilsesquioxane or an acrylic polymer material, and a conductive polymer [paragraph 93, polymers (e.g., polysilsesquioxane)].
Young discloses the claimed invention except for wherein a thickness of the second hard coating layer is smaller than that of the first hard coating layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a thickness of the second hard coating layer smaller than that of the first hard coating layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 27, Young discloses the display apparatus of claim 26, except for wherein the thickness of the second hard coating layer has a value from about 5 um to about 10 um. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a thickness of the second hard coating layer has a value from about 5 um to about 10 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Yoshihara, as applied to claim 13 above, further in view of Itoh et al. (US. Pub. No. 2010/0118309, hereinafter “Itoh”).
As to claim 19, Young, as modified by Yoshihara, discloses the display apparatus of claim 13,
wherein the hard coating layer has a hardness greater than that of the window substrate [Yoshihara, paragraph 184].
Young, as modified by Yoshihara, does not disclose the hard coating layer has a thickness having a value from about 10 um to about 50 um. 
Itoh teaches a hard coating layer has a thickness having a value from about 10 um to about 50 um [paragraph 199, form a hard coat layer of 10 um in thickness].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Young to have a thickness having a value from about 10 um to about 50 um, as taught by Itoh, in order to have high reproducibility (Itoh, paragraph 5).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Yoshihara, as applied to claim 13 above, further in view of Wright et al. (US. Pub. No. 2007/0153162, hereinafter “Wright”).
As to claim 20, Young discloses the display apparatus of claim 13.
Young does not disclose wherein the sum of a thickness of the window substrate and a thickness of the hard coating layer has a value from about 150 um to about 700 um.
Wright teaches a process to for a sum of a thickness of a substrate and a thickness of a coating layer have a value from about 150 um to about 700 um [paragraph 148, a total thickness of about 300 um].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Young to have a sum of a thickness of a substrate and a thickness of a coating layer have a value from about 150 um to about 700 um, as taught by Wright, in order to reinforce using fibers (Wright, paragraph 1).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Yoshihara, further in view of Takeuchi, further in view of Jang, further in view of Itoh.
As to claim 22, see the above discussion of claims 18 and 19.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Yoshihara, further in view of Takeuchi, further in view of Jang, further in view of Chen, further in view of Yamaguchi.
As to claim 25, see the above discussion of claims 16 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622